U.S. Department of Justice

 

 

United States Attorney
Eastern District of New York
EAG:MKC 610 Federal Plaza
F. #2019R01502 Central Islip, New York 11722
November 14, 2019 FI

LED
IN CLERK'S OF
U.S. DISTRICT COURT EDN

* NOV 142019
The Honorable Anne Y. Shields
United States Magistrate Judge LONG ISLAND OFFICE
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11201

Re: United States v. Andrew Frey, 19-CR-537(DRH)
Dear Judge Shields:

By ECF

The government submits this letter in advance of the arraignment scheduled in
this case on November 15, 2019. For the reasons stated below, the government requests that
the defendant Andrew Frey be permanently detained before trial because he represents both a
danger to the community and a flight risk.

I. Background

On or about November 14, 2019, a grand jury sitting in the Eastern District of
New York handed down an indictment charging Frey with two counts of attempted
trafficking by force and two counts of attempted kidnapping in violation of Title 18, United
States Code, Section 1594(a) and 1201(d), respectively. The charges arise from two
occasions where Frey attempted to kidnap female sex workers with the intent of forcing them
to engage in commercial sex acts.

The defendant Andrew Frey has demonstrated a propensity to commit violence
against female sex workers. Frey identified potential victims, including the women
identified in the indictment as Jane Doe #1 and Jane Doe #2, by soliciting and patronizing
them for commercial sex. Thereafter, using a cellular telephone, Frey arranged a subsequent
meeting with the women. Then, using both force and threats of force, Frey attempted to take
the women ~ over their strong objections — to a secluded location. Jane Doe #1 and Jane Doe
#2 both separately managed to escape Frey by jumping from his moving vehicle and
sustaining injuries in the process.
II]. Legal Standard

The Bail Reform Act of 1984, codified at 18 U.S.C. §§ 3141-3156, “requires
that an accused be detained pending trial where, following a hearing in accordance with
§ 3142(f), ‘the judicial officer finds that no condition or combination of conditions will
reasonably assure the appearance of the person as required and the safety of any other person
and the community.’” United States v. English, 629 F.3d 311, 318 (2d Cir. 2011) (quoting
18 U.S.C. § 3142(e)(1)). The government bears the burden of persuading the court by a
preponderance of the evidence that the defendant is a flight risk or by clear and convincing
evidence that the defendant is a danger to the community. United States v. Mercedes, 254
F.3d 433, 436 (2d Cir. 2001).

To meet its burden, the government may proceed by proffer to establish facts
relevant to a detention determination. United States v. Ferranti, 66 F.3d 540, 541 (2d Cir.
1995). Furthermore, “(t]he rules of evidence do not apply in a detention hearing.” Id. at 542.
As the Second Circuit has explained:

[I]n the pre-trial context, few detention hearings involve live
testimony or cross examination. Most proceed on proffers. See
United States v. LaFontaine, 210 F.3d 125, 131 (2d Cir. 2000).
This is because bail hearings are “typically informal affairs, not
substitutes for trial or discovery.” United States v. Acevedo-
Ramos, 755 F.2d 203, 206 (1st Cir. 1985) (Breyer, J.) (quoted
approvingly in LaFontaine, 210 F.3d at 131). Indeed,

§ 3142(f)(2)(B) expressly states that the Federal Rules of
Evidence do not apply at bail hearings; thus, courts often base
detention decisions on hearsay evidence. Id.

 

United States v. Abuhamra, 389 F.3d 309, 320 n.7 (2d Cir. 2004).

 

“The court evaluating risk of flight is to consider the nature of the offense, the
weight of the evidence against the suspect, the history and character of the person charged,
and the nature and seriousness of the risk to the community.” United States v. Zarrab, No.
15-CR-867(RMB), 2016 WL 3681423, at *2 (S.D.N.Y. June 16, 2016) (citations omitted);
see also United States v. Bruno, 89 F. Supp. 3d 425, 429 (E.D.N.Y. 2015).

The Second Circuit has viewed home detention and electronic monitoring as
insufficient to protect the community against some dangerous individuals:

Home detention and electronic monitoring at best elaborately
replicate a detention facility without the confidence of security
such a facility instills. If the government does not provide staff
to monitor compliance extensively, protection of the community
would be left largely to the word of [the defendants] that [they]
will obey the conditions.
Millan, 4 F.3d at 1049 (internal citations and quotation marks omitted); see also United
States v. Orena, 986 F.2d 628, 632 (2d Cir. 1993) (noting that “electronic surveillance
systems can be circumvented by the wonders of science and of sophisticated electronic
technology”) (internal citations and quotation marks omitted). Moreover, “the Court may
consider uncharged conduct in assessing the degree of danger posed by a defendant’s
release.” Bruno, 89 F. Supp. 3d at 430 (citing United States v. Rodriguez, 950 F. 2d 85, 88
(2d Cir. 1991)).

 

 

III. Argument

The Bail Reform Act lists four factors to be considered in the detention
analysis: (1) the nature and circumstances of the crimes charged, (2) the history and
characteristics of the defendant, (3) the seriousness of the danger posed by the defendant’s
release and (4) the weight of the evidence against the defendant. See 18 U.S.C. § 3142(g).
The four factors articulated in the Bail Reform Act typically guide courts’ analysis as to both
risk of flight and dangerousness. See, e.g., United States v. Horton, No. 16-CR-212 (LAK),
2016 WL 6126669, at *8-13 (S.D.N.Y. Oct. 20, 2016). In this case, each factor militates
strongly towards detention of the defendant.

A. The Nature and Circumstances of the Instant Offense

The allegations in this case make clear that the defendant poses a significant
risk to the community. Each of the four counts of the indictment charge the defendant with
attempted violence towards female sex workers. The nature of his conduct towards Jane
Does #1 and #2 was sufficiently violent that both deemed it a safer option to throw
themselves from a moving vehicle in order to escape the defendant.

Moreover, the defendant continued to attempt to contact both Jane Doe #1 and
Jane Doe #2 after they escaped from his vehicle—making clear that he is an ongoing threat
to these victims and others. Indeed, on one occasion after the kidnapping charged in Count
Two, the defendant, armed with a weapon, again attempted to take Jane Doe #1 by force but
Jane Doe #1 managed to evade his attempt.

B. The History and Characteristics of the Defendant and the Seriousness of the
Danger Posed by the Offender’s Release

The defendant’s history and characteristics also support detention. In addition
to the foregoing, other sex workers have reported violent encounters with the defendant. One
victim sought and received an order of protection against the defendant after the defendant
intentionally rammed his vehicle into hers. She later reported that the defendant violated that
order of protection by calling her and leaving her threatening voicemails. Given the
defendant’s pattern of aggressive conduct against sex workers and the fact that the defendant
targets sex workers, an especially vulnerable category of persons unlikely to report acts of
violence against them to members of law enforcement, it is likely that the defendant has
victimized many others who have not yet reported their experiences to law enforcement.

In addition, the defendant has prior convictions for: (1) criminal possession of
a controlled substance in the seventh degree; (2) criminal possession of stolen property in the
fifth degree; (3) unauthorized use of a vehicle; (4) criminal mischief; and (5) criminal
possession of a controlled substance in the fifth degree with intent to sell, a felony. With
respect to the latter two, it is notable that a cumulative three bench warrants were issued for
the defendant throughout the pendency of the proceedings.

The foregoing establishes that the defendant has a history of criminal activity
and of violating court orders. It also demonstrates that he has engaged in multiple acts of
violence against victims that he continued to pursue after they escaped him. In the current
indictment, the defendant faces a 15-year mandatory minimum sentence. (18 U.S.C.

§§ 1594(a) and 1591(b)(1).) His incentive to flee is high and the danger to the community
should he do so even higher.

C. The Weight of the Evidence

The evidence of the defendant’s guilt is exceedingly strong. The government
intends to prove the defendant’s guilt at trial through the testimony of multiple witnesses,
including Jane Doe #1 and Jane Doe #2; evidence seized from the defendant’s residence
including rope, zip ties and manuals on knot tying; phone records and photographs
documenting the injuries sustained during the defendant’s actions.

IV. Conclusion

For the reasons set forth above, the defendant poses a danger to the community
and a risk of flight if released pending trial, and no combination of bail conditions will
ensure the safety of the community and the defendant’s continued appearance before the
Court.

Respectfully submitted,

RICHARD P. DONOGHUE
United States Attorney

By: /s/
Monica K. Castro
Assistant U.S. Attorney
(631) 715-7894
